DETAILED ACTION
Amended claims filed 8 February 2021 have been entered. Applicant’s amendments have addressed the 112 rejections of the previous office action. Claims 1-27 are pending.

Claim Objections
Claims 1, 5, 6, 7, 8, 14, 19, 20, 21 are objected to because of the following informalities:    Independent claims 1, 14 and dependent claims 5, 6, 7, 8, 19, 20, and 21 each recite “a mathematical combination” which comprises different factors among each claim tree. Examiner recommends differentiating the limitations “a mathematical combination” in claim tree 1, 5, 6, and 7 and in claim tree 14, 19, 20, and 21 by distinguishing in both claims trees “a first mathematical combination,” “a second mathematical combination” “a third mathematical combination” and “a fourth mathematical combination” in order to avoid confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, recites the limitation "hardware" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 6, and 7 recite the limitation "a working machine reliability factor" in the body of each claim. An identical limitation is recited in claim 1. It is unclear whether these newly recited elements are the same or different from the previously recited element. Therefore claims 5, 6, and 7 are rejected for indefiniteness. For the limited purpose of examination, they will be interpreted as the same.
Claims 19, 20, 21 and 22, recite the limitation "a working machine reliability factor" in the body of each claim. An identical limitation is recited in claim 14. It is unclear whether this newly recited element is the same or different from the previously recited element. Therefore claims 19, 20, 21, and 22 are rejected for indefiniteness. For the limited purpose of examination, they will be interpreted as the same.
Claims 5, 6, and 7 recite the limitation "a motor power cost factor related to the power consumption of the electric motor" in the body of the claim. Claim 1 recites “a power cost factor related to the power consumption of the electric motor.” It is unclear whether this newly recited element is the same or different from the previously recited element. Therefore claims 5, 6, and 7 are rejected for indefiniteness. For the limited purpose of examination, they will be interpreted as the same.
Claims 19, 20, 21 and 22 recite the limitation "a motor power cost factor" in the body of the claim. An identical limitation is recited earlier in claim 14. It is unclear whether this newly recited element is the same or different from the previously recited element. Therefore claims 19, 20, 21 and 22 are rejected for indefiniteness. For the limited purpose of examination, they will be interpreted as the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Burkett (US 4225289) in view of Larson (US 2006/0176186).
Regarding claim 1, Burkett discloses an apparatus (fan air control, c 1 l 29) for optimizing a state of a machine set (fig 6, optimization to operate fan with speed control or damper control for efficiency, c 3 l 26-29), wherein the machine set includes a working machine (fan 10, c 2 l 29), an electric motor (motor 12, c 2 l 30) driving the working machine and a final control element (damper control mechanism 13, c 4 l 11-10), and wherein the machine set is installed in a control loop (speed control and damper control continue to maintain system in a loop, c 6 l 53-54) system for which a process controller utilizes a feedback signal (comparator 34 compares flow demand rate signal with cross over rate signal, c 3 l 53-57; which is coupled to pressure differential between desired and actual pressure, c 6 l 1-2) to control a process variable (pressure or flow rate, id.) at a set point (desired pressure or flow rate, id.) by adjusting a position of the control element (comparator 36 adjusts damper to meet flow demand signal, c 4 l 8-10, 23-30), said apparatus comprising: at least one sensor (implicitly a sensor exists to measure the measured pressure, c 5 l 34, 36, 43, c 6 l 24-25) that measures at least one physical property of the machine set including acceleration, velocity, temperature, power, torque, voltage, current, frequency, 
Burkett does not disclose implement an optimization method which calculates a machine set value factor for each of the plurality of possible states, wherein the machine set value factor is a mathematical combination comprising a power cost factor related to the power consumption of the electric motor and a working machine reliability factor related to reliability of the working machine sets a target speed associated with the possible state havinq the qreatest machine set value factor .
Larson teaches a fan monitoring and operating control (par 0012) which implements an optimization method (optimization of fan longevity, method detects and prevents impending failure of fans due to degradation, par 0015, 0028, 0036, 0047) which calculates a machine set value factor for each of the plurality of possible states (expected life time a fan is a factor determined in order to determine a timeline for maintenance, par 0050; the longevity at high and low fan speeds are calculated, in order for the fans to be selectively set at higher and lower fan speeds, par 0027, 0039, in order to extend the life of the fan, par 0044, 0047, 0050), wherein the machine set value factor is a mathematical combination comprising a power cost factor related to the power consumption of the electric motor (tracked power and current and current derivative measurements are used to determine fan life, par 0030, 0044, 0046) and a working machine reliability factor related to reliability of the working machine (mathematical models based on speed or current or power are stored; par 0031, 0037, It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the fan monitoring for failure system of Larson into the fan system of Burkett in order to detect impending fan failure and adapt the fan speed to increase longevity of the fan, thereby reducing need of fan redundancy and early replacement thereby reducing costs (par 0049-0051).
Regarding claim 2, dependent on 1, Burkett discloses wherein the working machine is a pump (fan 10, c 2 l 47) and the final control element is a modulating control valve (damper, c 3 l 25, 68).
Regarding claim 3, dependent on 2, Burkett discloses wherein the pump is a rotodynamic pump (centrifugal fan, c 1 l 9).
Regarding claim 4, dependent on 1, Burkett discloses wherein the working machine is a fan (fan 10, c 2 l 47) or a blower and the final control element is a damper (damper, c 3 l 25, 68).
Regarding claim 5, dependent on 1, Burkett in view of Larson teaches wherein the machine set value factor is a mathematical combination further comprising a motor power cost factor related to the power consumption of the electric motor (See Larson rejection in claim 1, tracked power and current and current derivative measurements are used to determine fan life, par 0030, 0044, 0046), a working machine reliability factor related to the reliability of the working machine (See Larson rejection in claim 1, mathematical models based on speed or current or power are stored; par 0031, 0037, 0039, 0042,  et. al.) and a motor reliability factor related to the reliability of the electric motor (Larson, the mathematical models of the working machine are based on current or power draw of the implicit motor driving the fan impeller; inherently the detection of wear in the rotor bearings of the working machine would detect 
Regarding claim 6, dependent on 1, Burkett discloses wherein the machine set value factor is a mathematical combination further comprising a motor power cost factor related to the power consumption of the electric motor (See Larson rejection in claim 1, tracked power and current and current derivative measurements are used to determine fan life, par 0030, 0044, 0046), a working machine reliability factor related to the reliability of the working machine (See Larson rejection in claim 1, mathematical models based on speed or current or power are stored; par 0031, 0037, 0039, 0042,  et. al.) and a final control element reliability factor related to the reliability of the final control element (Burkett, rate control of dampers is a factor that is considered to prevent extreme changes to damper position and overloading, c 4 l 10-14).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the control factors estimating fan life of Larson to similarly improve the estimation of damper life in Burkett by monitoring current and power in the damper motor of Burkett and applying one of the end-of-life estimation algorithms, thereby easing the estimation of end of life of the dampers and easing scheduling of their maintenance (Larson, par 0049-0051).
Regarding claim 7, dependent on 1, Burkett discloses wherein the machine set value factor is a mathematical combination further comprising a motor power cost factor related to the power consumption of the electric motor (See Larson rejection in claim 1, tracked power and current and current derivative measurements are used to determine fan life, par 0030, 0044, 0046), a working machine reliability factor related to the reliability of the working machine (See Larson rejection in claim 1, mathematical models based on speed or current or power are stored; par 0031, 0037, 0039, 0042,  et. al.) and a motor reliability factor related to the reliability of the electric motor (Larson, the mathematical models of the working machine are based on current or power draw of the implicit motor driving the fan It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the control factors estimating fan life of Larson to similarly improve the estimation of damper life in Burkett by monitoring current and power in the damper motor of Burkett and applying one of the end-of-life estimation algorithms, thereby easing the estimation of end of life of the dampers and easing scheduling of their maintenance (Larson, par 0049-0051).
Regarding claim 8, dependent on 1, Burkett discloses wherein the optimization method implemented by the apparatus calculates the motor power cost factor relating to electric motor power consumption (See Larson rejection in claim 1, tracked power and current and current derivative measurements are used to determine fan life, par 0030, 0044, 0046) and the working machine reliability factor (See Larson rejection in claim 1, mathematical models based on speed or current or power are stored in order to determine fan condition and remaining life; par 0031, 0037, 0039, 0042,  et. al.) wherein said motor power cost factor and working machine reliability factor are expressed in a common unit (tracked power and current and current derivative measurements are used in both the calculation of power costs and used to detect fan health, par 0030, 0044, 0046; thereby estimated remaining life of the fan, par 0030, 0044-0050) or are unit-less, a total machine set value factor (expected life time a fan is a factor determined in order to determine a timeline for maintenance, par 0050; the longevity at high and low fan speeds are calculated, in order for the fans to be selectively set at higher and lower fan speeds, par 0027, 0039, in order to extend the life of the fan, par 0044, 0047, 0050) is a mathematical 
Regarding claim 9, dependent on 1, Burkett discloses wherein the electric motor is driven by AC power (AC current, c 2 l 30).
Regarding claim 10, dependent on 9, Larson further teachers wherein the electric motor is driven by DC power (pulse modulated direct current DC, par 0016). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the pulse modulated direct current power source of Larson in to replace the AC power source of Burkett to achieve the predictable result of providing electrical power to drive rotation of an electric motor of a fan (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 11, dependent on 1, Burkett discloses wherein the characteristic data set is preprogrammed into the memory, configured during setup, learned during operation or obtained by a combination thereof (characteristic data is programmed into the calculator 48, c 5 l 50-51).
Regarding claim 12, dependent on 1, Burkett discloses where the controlled process variable is a flowrate (comparator 34 compares flow demand rate signal with cross over rate signal, c 3 l 53-57; which is coupled to pressure differential between desired and actual pressure, c 6 l 1-2).
Regarding claim 13, dependent on 1, Burkett discloses where the controlled process variable is a pressure (comparator 34 compares flow demand rate signal with cross over rate signal, c 3 l 53-57; which is coupled to pressure differential between desired and actual pressure, c 6 l 1-2).
Process claims will be examined under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed 
Regarding claim 14, Burkett discloses a method for optimizing a state of a machine set (fig 6, optimization to operate fan with speed control or damper control for efficiency, c 3 l 26-29), wherein the machine set includes a working machine (fan 10, c 2 l 29), an electric motor (motor 12, c 2 l 30) driving the working machine and a final control element (damper control 13, c 4 l 10), and wherein the machine set is installed in a control loop (speed control and damper control continue to maintain system in a loop, c 6 l 53-54) system for which a process controller utilizes a feedback signal (comparator 34 compares flow demand rate signal with cross over rate signal, c 3 l 53-57; which is coupled to pressure differential between desired and actual pressure, c 6 l 1-2) to control a process variable (pressure or flow rate, id.) at a set point (desired pressure or flow rate, id.) by adjusting a position of the final control element (comparator 36 adjusts damper to meet flow demand signal, c 4 l 23-30), said method comprising: acquiring an input data set (pressure measured, c 6 l 1-2) comprising at least one variable measured by at least one sensor (implicitly a sensor exists to measure the measured static pressure, c 5 l 34, 36, 43, c 6 l 24-25) measuring at least one physical property of the machine set including acceleration, velocity, temperature, power, torque, voltage, current, frequency, pressure, flow, or speed (pressure sensor, id); utilizing the input data set and a characteristic data set (operational curve of fan is stored in calculator 48, c 5 l 51), which describes at least some physical properties, operational behavior and allowable operating ranges of the machine set and the control loop system (operation above or below limit lines 44 and 46, c 5 l 59-64), to estimate a state of the machine set (differential pressure is detected and an action signal is determined, c 6 l 24-31); estimating the set point of the control loop system from the state of the machine set (fan pressure signals between calculated and actual pressures are compared in the comparator 54, corrective action is taken if the flow rate and pressure signals do Burkett does not disclose implement an optimization process which calculates a machine set value factor for each of the plurality of possible states, wherein the machine set value factor is a mathematical combination comprising a power cost factor related to the power consumption of the electric motor and a working machine reliability factor related to reliability of the working machine setting a target speed associated with a target state which is the possible state having the greatest machine set value factor.
Larson teaches a fan monitoring and operating control (par 0012) which implements an optimization process (optimization of fan longevity, method detects and prevents impending failure of fans due to degradation, par 0015, 0028, 0036, 0047) which calculates a machine set value factor for each of the plurality of possible states (expected life time a fan is a factor determined in order to determine a timeline for maintenance, par 0050; the longevity at high and low fan speeds are calculated, in order for the fans to be selectively set at higher and lower fan speeds, par 0027, 0039, in It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the fan monitoring for failure system of Larson into the fan system of Burkett in order to detect impending fan failure and adapt the fan speed to increase longevity of the fan, thereby reducing need of fan redundancy and early replacement thereby reducing costs (par 0049-0051).
Regarding claim 15, dependent on 14, Burkett discloses wherein if the at least one input data set acquired after changing the electric motor speed by each speed change increment is not validated by the at least one correlation function (set point differential signal 53 is outside of the differential pressure, c 6 l 3-7, c 5 l 11-15), then the at least one speed change increment is reversed (corrective action is taken and the fan is adjusted by controls, c 6 l 11-13), by adjusting the electric motor speed away from the target speed by one speed increment (speed or damper position is adjusted, c 5 l 32-33, c 6 l 22, 41-55), and the method is repeated (speed control and damper control continue to maintain system, c 6 l 53-54).
Regarding claim 16, dependent on 14, Burkett discloses wherein the working machine is a pump (fan 10, c 2 l 47) and the final control element is a modulating control valve (damper, c 3 l 25, 68).
Regarding claim 17, dependent on 16, Burkett discloses wherein the pump is a rotodynamic pump (centrifugal fan, c 1 l 9).
Regarding claim 18, dependent on 14, Burkett discloses wherein the working machine is a fan (fan 10, c 2 l 47) or a blower and the final control element is a damper (damper, c 3 l 25, 68) or variable inlet vane system.
Regarding claim 19, dependent on 14, Burkett in view of Larson teaches wherein the machine set value factor is a mathematical combination further comprising a motor power cost factor related to the power consumption of the electric motor (See Larson rejection in claim 1, tracked power and current and current derivative measurements are used to determine fan life, par 0030, 0044, 0046), a working machine reliability factor related to the reliability of the working machine (See Larson rejection in claim 1, mathematical models based on speed or current or power are stored; par 0031, 0037, 0039, 0042,  et. al.) and a motor reliability factor related to the reliability of the electric motor (Larson, the mathematical models of the working machine are based on current or power draw of the implicit motor driving the fan impeller; inherently the detection of wear in the rotor bearings of the working machine would detect wear in any bearings related to the motor impeller system, which includes bearings of the electric motor; therefore the mathematical combination implicitly includes said motor reliability factor).
Regarding claim 20, dependent on 14, Burkett in view of Larson teaches wherein the machine set value factor is a mathematical combination further comprising a motor power cost factor related to the power consumption of the electric motor (See Larson rejection in claim 1, tracked power and current and current derivative measurements are used to determine fan life, par 0030, 0044, 0046), a working machine reliability factor related to the reliability of the working machine (See Larson rejection in claim 1, mathematical models based on speed or current or power are stored; par 0031, 0037, 0039, 0042,  et. al.) and a final control element reliability factor related to the reliability of the final control element (Burkett, rate control of dampers is a factor that is considered to prevent extreme changes to It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the control factors estimating fan life of Larson to similarly improve the estimation of damper life in Burkett by monitoring current and power in the damper motor of Burkett and applying one of the end-of-life estimation algorithms, thereby easing the estimation of end of life of the dampers and easing scheduling of their maintenance (Larson, par 0049-0051).
Regarding claim 21, dependent on 14, Burkett in view of Larson teaches wherein the machine set value factor is a mathematical combination further comprising a motor power cost factor related to the power consumption of the electric motor (See Larson rejection in claim 1, tracked power and current and current derivative measurements are used to determine fan life, par 0030, 0044, 0046), a working machine reliability factor related to the reliability of the working machine (See Larson rejection in claim 1, mathematical models based on speed or current or power are stored; par 0031, 0037, 0039, 0042,  et. al.) and a motor reliability factor related to the reliability of the electric motor (Larson, the mathematical models of the working machine are based on current or power draw of the implicit motor driving the fan impeller; inherently the detection of wear in the rotor bearings of the working machine would detect wear in any bearings related to the motor impeller system, which includes bearings of the electric motor; therefore the mathematical combination implicitly includes said motor reliability factor), and a final control element reliability factor related to the reliability of the final control element (Burkett, rate control of dampers is a factor that is considered to prevent extreme changes to damper position and overloading, c 4 l 10-14).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the control factors estimating fan life of Larson to similarly improve the estimation of damper life in Burkett by monitoring current and power in the damper motor of Burkett and applying one of the end-of-life estimation algorithms, thereby 
Regarding claim 22, dependent on 14, Burkett discloses wherein the method includes calculating a motor power cost factor relating to electric motor power consumption (See Larson rejection in claim 1, tracked power and current and current derivative measurements are used to determine fan life, par 0030, 0044, 0046) and a working machine reliability factor (See Larson rejection in claim 1, mathematical models based on speed or current or power are stored in order to determine fan condition and remaining life; par 0031, 0037, 0039, 0042,  et. al.) wherein said motor power cost factor and working machine reliability factor are expressed in a common unit (tracked power and current and current derivative measurements are used in both the calculation of power costs and used to detect fan health, par 0030, 0044, 0046; thereby estimated remaining life of the fan, par 0030, 0044-0050) or are unit-less, a total machine set value factor (expected life time a fan is a factor determined in order to determine a timeline for maintenance, par 0050; the longevity at high and low fan speeds are calculated, in order for the fans to be selectively set at higher and lower fan speeds, par 0027, 0039, in order to extend the life of the fan, par 0044, 0047, 0050) is a mathematical combination of said motor power cost factor and working machine reliability factor (tracked power and current and current derivative measurements are used to determine fan life, par 0030, 0044, 0046), and the method calculates the greatest relative total machine set value factor (the greatest machine set value is associated with the fan longevity, when it otherwise would fail due to degradation, par 0027, 0036, 0047, 0050). 
Regarding claim 23, dependent on 14, Burkett discloses wherein the electric motor is driven by AC power (AC current, c 2 l 30).
Regarding claim 24, dependent on 14, Larson further teaches wherein the electric motor is driven by DC power (pulse modulated direct current DC, par 0016). It would have been obvious to a KSR International Co. v. Teleflex Inc, 550 U.S. 398, 82 USPQ2d 1385 (2007)). 
Regarding claim 25, dependent on 14, Burkett discloses wherein the characteristic data set is preprogrammed into the memory, configured during setup, learned during operation or obtained by a combination thereof (characteristic data is programmed into the calculator 48, c 5 l 50-51).
Regarding claim 26, dependent on 14, Burkett discloses where the controlled process variable is a flowrate (comparator 34 compares flow demand rate signal with cross over rate signal, c 3 l 53-57; which is coupled to pressure differential between desired and actual pressure, c 6 l 1-2).
Regarding claim 27, dependent on 14, Burkett discloses where the controlled process variable is a pressure (comparator 34 compares flow demand rate signal with cross over rate signal, c 3 l 53-57; which is coupled to pressure differential between desired and actual pressure, c 6 l 1-2).

Response to Arguments
Applicant’s arguments, see Remarks (pg 4, 6, 7, 8), filed 8 February 2021, with respect to the rejection(s) of claim(s) 1-27 under Burkett have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burkett in view of Larson (see above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746